McEVOY, J.
This motion is addressed to the special defense of an answer in which it is set forth that all matters set forth in the complaint are. res judicata.
The plaintiff seeks to have an order entered which will require that the defendant make this special defense of res judicata more specific in various ways which are set out in four paragraphs of the motion.
Upon a careful reading of the motion it would appear that the real purpose which it is sought to attain is to have the court order that the defendant construe the meaning, terms and result of the former action as compared to the present action.
Such interpretation is the function of the court and not of the pleader and the determination may only be made upon the presentation of evidence and a comparison of the present pleadings, in connection with the evidence, with the pleadings which resulted in judgment in the former action.
The motion to make more specific is denied.